Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 11, 13 – 27 and 29 – 32 (renumbered 1 – 30) are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 is in
compliance with the provisions of 37 GFR 1.97. Accordingly, the information disclosure
statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/15/2020 has missing information in NPL1. The missing information has been added to the IDS.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew R. Allen on 07/15/2022.
The following claims have been amended as follows: 

10.       (Currently Amended) The method of claim 1, wherein, 
when communicating with the MTC UE using the frequency hopping, when a first frequency hop is contained within a bandwidth of the first carrier, all frequency hops for the MTC UE are contained within the bandwidth of the first carrier, and when the first frequency hop is outside of the bandwidth of the first carrier, all frequency hops for the MTC UE are outside of the bandwidth of the first carrier.

17.       (Currently Amended) The method of claim I, wherein the first carrier and the second carrier are centered on a same frequency, and a bandwidth of the first carrier is within a bandwidth of the second carrier.  

18.       (Currently Amended) The method of claim 1, wherein, when the bandwidth value is the second bandwidth value, transmitting the bandwidth value further comprises: transmitting information identifying one or more narrowbands outside of a bandwidth of the first carrier, wherein the information indicates at least a first physical resource block (PRB) and a number of continuous PRBs.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 06/14/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 21, 29 and 30 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 21, 29 and 30 are therefore allowable.
The prior arts of record fail to teach a method and an apparatus of communication between a network entity and a machine type communication (MTC) user equipment (UE) using frequency hopping in accordance with a bandwidth value transmitted by the network entity to the MTC UE, wherein at least one of a number of narrowbands for the frequency hopping or an offset between the narrowbands for the frequency hopping is different for a first carrier than for a second carrier, as substantially described in the independent claims 1, 21, 29 and 30. The claims further describe that the bandwidth value is a first bandwidth value when the MTC UE is configured to use the first carrier associated with a first radio access technology and the bandwidth value is a second bandwidth value when the MTC UE is configured to use the second carrier associated with a second radio access technology. The amended limitation in combination of remaining limitations are not taught by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 11, 14 – 20 depend on claim 1; claims 22 – 27 depend on claim 21; claim 32 depends on claim 29 and claim 31 depends on claim 30. Therefore, dependent claims 2 – 11, 14 – 20, 22 – 27 and 31 – 32 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474